Citation Nr: 1023059	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 565	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increase in the apportionment of the 
Veteran's VA compensation benefits in excess of $150.


REPRESENTATION

Appellant is unrepresented

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


The issue of entitlement to an earlier effective date for the 
grant of service connection for posttraumatic stress disorder 
(PTSD) is addressed in a separate decision.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1981.  The appellant is his wife.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 apportionment decision by the RO 
in Philadelphia, Pennsylvania that granted an apportionment 
of the Veteran's compensation benefits to the appellant, who 
then appealed for an increased apportionment.  The Veteran 
testified at a personal hearing held before the undersigned 
Veterans Law Judge in April 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the RO awarded an apportionment of the 
Veteran's VA compensation to the appellant, in the amount of 
$150 per month, which she continues to receive.  She contends 
that an increased apportionment of the Veteran's compensation 
benefits should be awarded to her.  

Records reflect that the Veteran is currently in receipt of 
VA service-connected disability compensation, and his 
combined service-connected disability rating is 100 percent.

A Veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any Veteran may be apportioned if the Veteran is 
not residing with his spouse or children, and the Veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be specially apportioned between the Veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his dependents and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451

A claim for an apportionment of a Veteran's benefits is a 
"contested claim." "Simultaneously contested claim" refers to 
the situation in which the allowance of one claim results in 
the disallowance of another claim involving the same benefit 
or the allowance of one claim results in the payment of a 
lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  
Under 38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. § 
19.101, upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.

Under 38 C.F.R. § 19.102, when a substantive appeal is filed 
in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713.


The Board's review of the record reflects that the contested 
claims procedures have not been met.  A statement of the case 
was issued in November 2009, and copies were sent to both the 
appellant and the Veteran.  Subsequently, in December 2009, 
the Veteran's substantive appeal was received by the RO.  
Significantly, the RO did not notify the appellant that the 
Veteran had submitted a substantive appeal, or provide her 
with a copy of the substantive appeal.  Moreover, it does not 
appear that the RO notified the appellant of the Veteran's 
April 2010 Board hearing.

Finally, records on file reflect that the appellant has filed 
for divorce from the Veteran, and that it was anticipated 
that their marriage would be terminated in February 2010.  At 
his April 2010 hearing, the Veteran testified that he and the 
appellant were still married.  The RO should contact the 
Veteran and ascertain if he is still married to the 
appellant, and if not, the date of the termination of their 
marriage.
 
The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should review the claims 
file and ensure that all contested claims 
procedures have been followed.  The 
RO/AMC should provide the appellant with 
a copy of the Veteran's December 2009 
Substantive Appeal and a copy of the 
April 2010 hearing transcript.  The 
RO/AMC should allow the appellant an 
opportunity to respond and/or request her 
own hearing.


2.  The RO should contact the Veteran and 
ask him if he is still married to the 
appellant, and if not, the date of the 
termination of their marriage.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant, 
along with the Veteran and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant and the Veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



